UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 November 10, 2014 Date of Report (Date of earliest event reported) Universal Insurance Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33251 65-0231984 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1110 W. Commercial Blvd., Fort Lauderdale, Florida (Address of principal executive offices) (Zip Code) (954) 958-1200 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 Regulation FD Disclosure On November 10, 2014, Universal Insurance Holdings, Inc. (“Company”) announced that its Board of Directors declared a cash dividend on the Company’s common stock of $0.25 per share, payable on December 15, 2014 to shareholders of record on December 5, 2014.The announcement, a copy of which is attached hereto as Exhibit 99.1, is incorporated herein by reference. ITEM 9.01 Financial Statements and Exhibits (d) Exhibits Press Release dated November 10, 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIVERSAL INSURANCE HOLDINGS, INC. Date:November 10, 2014 By: /s/ Sean P. Downes Name:Sean P. Downes Title: President and Chief Executive Officer 3 EXHIBIT INDEX Number Description Press Release dated November 10, 2014 4
